Citation Nr: 0804118	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  95-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to August 
1954.

The case has a long procedural history.  The current appeal 
comes before the Board of Veterans' Appeals (Board) from a 
May 1995 rating decision by the Montgomery, Alabama Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
claims for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, and a 
certificate of eligibility for financial assistance in 
acquiring special home adaptation.

The veteran appealed the rating decision to the Board.  In 
September 1997, the Board remanded the case to the RO for 
additional development.  In December 1999, the Board denied 
both claims on appeal.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2000, the Court granted a joint motion by VA and the veteran, 
and vacated the December 1999 Board decision and remanded the 
case for additional action.

In July 2001, the Board remanded the case to the RO for 
additional development.  In June 2002, the Board denied both 
claims on appeal.

The veteran appealed the Board decision to the Court.  In 
July 2003, the Court granted a joint motion of the parties, 
and vacated the June 2002 Board decision and remanded the 
case for additional action.

In February 2004, the Board remanded the case to the RO for 
additional development.  In May 2006, the Board remanded to 
the RO, for additional development, the claim for a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing.  The Board denied the 
claim for a certificate of eligibility for financial 
assistance in acquiring special home adaptation.

The veteran appealed to the Court the Board's denial of the 
claim for a certificate of eligibility for financial 
assistance in acquiring special home adaptation.  Because the 
Board remanded, and did not decide, the claim for a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing, that claim was not 
appealed to the Court at that time.

In June 2007, the Court granted a joint motion of the 
parties, and thereby vacated the May 2006 Board decision 
denying the claim for a certificate of eligibility for 
financial assistance in acquiring special home adaptation, 
and remanded that claim for additional action.

The claim for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is 
presently with the RO for action in response to the Board's 
May 2006 remand.  The only issue presently before the Board 
is the claim for a certificate of eligibility for financial 
assistance in acquiring special home adaptation.

The Board herein REMANDS the claim on appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

The Board remands the claim for a certificate of eligibility 
for financial assistance in acquiring special home adaptation 
to the RO for additional development and action.  As a 
preliminary matter, the Board seeks to ensure that VA 
completely fulfills its duties to notify and assist the 
veteran with respect to his claim.  Upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to a claim.  38 C.F.R. § 3.159.  The Court has 
emphasized that VA notice to a claimant specifically must 
request the claimant to provide evidence in his or her 
possession that pertains to the claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with notice in an August 2001 
letter, and subsequently provided further notices regarding 
the development of evidence relevant to the veteran's claims.  
It is not clear, however, that the RO ever requested the 
veteran to provide evidence in his possession that pertains 
to his claims.  On remand, the RO is to address that aspect 
of the notice and assistance requirements, by requesting the 
veteran to provide evidence in his possession that pertains 
to his claims.

Congress authorized VA to provide financial assistance in 
acquiring a suitable specially adapted housing unit to 
veterans with certain, specified combinations of service-
connected disabilities.  38 U.S.C.A. § 2101(a) (West 2002); 
38 C.F.R. § 3.809 (2007).  For veterans who are not eligible 
for assistance in acquiring an adapted housing unit under 
38 U.S.C.A. § 2101(a), VA provides veterans financial 
assistance in acquiring adaptations to the veteran's 
residence, if the veteran has certain, specified combinations 
of service-connected disabilities.  38 U.S.C.A. § 2101(b) 
(West 2002); 38 C.F.R. § 3.809a (2007).  To receive housing 
adaptation assistance under 38 U.S.C.A. § 2101(b), a veteran 
must have permanent and total service-connected disability 
that is due to blindness in both eyes, with 5/200 visual 
acuity or less, or that (2) includes the anatomical loss or 
loss of use of both hands.

The evidence assembled regarding the veteran's claims 
includes records of VA medical treatment, the reports of VA 
medical examinations, and opinions from VA physicians.  
Additional evidence is needed, however, to clarify certain 
matters that are relevant to the veteran's claim on appeal.

During service, the veteran sustained gunshot and shrapnel 
wounds to multiple locations.  Service connection has been 
established for a mental disorder, described as 
schizophrenia; for Parkinsonism of the upper extremities, 
affecting balance; and for bilateral hearing loss.  Rating 
decisions in the claims file indicate that the veteran has 
service-connected disabilities affecting the left eye and all 
four extremities, but the question of whether the right eye 
is service-connected must be resolved in order to adjudicate 
this claim.  The veteran's service-connected disabilities 
have a combined disability rating of 100 percent.  The 
veteran also receives additional compensation from special 
monthly compensation for the anatomical loss of his left eye 
and for the loss of use of his right hand.

The veteran's left eye was severely injured during service, 
and it was surgically removed.  Over the years since the 
veteran's separation from service, rating decisions issued in 
his case have contained changing descriptions of his service-
connected disabilities.  These changes have left some 
confusion as to whether service connection is in effect for 
disability of the veteran's right eye.  For example, a 
November 1954 rating decision stated that the issue was 
"Service connection for GSW, both eyes and all for 
extremities; psychoneurotic reaction."  (Emphasis added).  
The rating decision also appeared to assign a 100 percent 
rating, effective from September 1, 1954 for the following:  
"GSW, BOTH EYES, ALL FOUREXTREMITIES; INCOMPLETE PARALYSIS 
ULNA AND MEDIAN NERVES; APHAKIA, LEFT EYE AND LIMITATION 
OFMOTION, LEFT KNEE AND PSYCHONEUROSIS."  Thus, it appears 
that the veteran was service connected for a disability of 
the right eye.  However, in the next rating of October 1967, 
the right eye was not mentioned, although it was stated "see 
rating of 11-18-54 for this veteran's service connected 
disabilities and evaluations assigned for each."  It appears 
that in subsequent ratings, the right eye was not mentioned.  
The criteria for housing adaptation assistance make it 
necessary to determine the extent of disability of the right 
eye.  Therefore, on remand, the veteran should receive an 
ophthalmological examination.  The examiner should review the 
veteran's claims file, provide diagnoses for all disorders of 
the veteran's right eye, report the visual acuity of the 
right eye, and provide an opinion as to the likely etiology 
of diminished visual acuity and any other current disorders 
of the right eye.  The RO should consider the findings and 
opinion from the examination, and should address the question 
of whether current disability of the veteran's right eye is 
service connected.

The veteran has loss of use of his right hand.  The assembled 
evidence leaves a question as to whether he has loss of use 
of his left hand.  Under VA regulations for special monthly 
compensation, there is loss of use of a hand when no 
effective function remains other than that which would be 
equally well served by an amputation and a prosthesis.  This 
is determined based on actual remaining function, 
characterized by whether the actions such as grasping and 
manipulation could be accomplished equally well if the 
individual had an amputation and a prosthesis.  38 C.F.R. 
§ 3.350(a)(2)(i) (2007).  The regulation gives ankylosis of 
two major joints of an extremity as an example of a 
disability that would be considered loss of use of a hand for 
VA benefits purposes.  38 C.F.R. § 3.350(a)(2)(i)(a).  The 
medical treatment and examination records do not clearly 
indicate the extent of impairment of grasping or manipulation 
with the left hand, nor whether there is ankylosis of one or 
more joints in the left upper extremity.  There should be a 
new medical examination on remand to obtain the relevant 
findings regarding the left upper extremity.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran appropriate notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, to include a request 
that he provide any and all evidence in 
his possession that pertains to his 
claims.

2.  Schedule the veteran for a VA 
ophthalmological examination to address 
the nature and etiology of any disability 
of the veteran's right eye.  The veteran's 
claims file must be provided to the 
examiner for review.  The examiner should 
provide diagnoses for all disorders of the 
veteran's right eye, and should report the 
visual acuity of the right eye.  With 
respect to diminished visual acuity and 
any other current disorders of the right 
eye, the examiner should provide an 
opinion as to whether it at least as 
likely as not that each current disorder 
is related to injury of the right eye 
during service, or to the absence of the 
left eye.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current manifestations of disabilities of 
the left arm and hand.  The examiner 
should describe the extent of impairment 
and remaining function in the left hand in 
grasping, manipulation, and other actions.  
The examiner should record the ranges of 
motion of the left shoulder, elbow, and 
wrist, and should specifically note 
whether any of those joints is in 
ankylosis.  The examiner should provide an 
opinion as to whether the left hand so 
disabled that hand functions could be 
accomplished equally well if the veteran 
had a below the elbow amputation and a 
suitable prosthesis.

4.  Taking into consideration all of the 
evidence, including findings and opinion 
from the new eye examination, the RO must 
address the question as to whether current 
disability of the veteran's right eye is 
service connected.  In doing so, the RO 
must consider the November 1954 rating 
decision and explain the rationale for any 
determination made.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

